Citation Nr: 1824133	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-03 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for a thoracolumbar disorder prior to October 4, 2017; and in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	 Karl A. Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has since been transferred to the RO in Nashville, Tennessee (hereinafter Agency of Original Jurisdiction (AOJ)).  

In his February 2012 substantive appeal, the Veteran requested a Board videoconference hearing.  A hearing was scheduled for December 2015, and the Veteran failed to appear at the scheduled hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

In February 2016, the Board remanded the appeal for further development.  That development has been completed, and the appeal has been returned to the Board for further adjudication.

In an October 2017 rating decision, the RO increased the Veteran's low back rating to 40 percent effective October 4, 2017 (date of a VA examination) and assigned separate ratings for radiculopathy of the lower extremities.

The AOJ last adjudicated the claim in a January 2018 supplemental statement of the case.  While some VA treatment records have been added to the claims file since the most recent AOJ adjudication, those treatment records are not relevant to the appeal currently before the Board.

In October 2017, the Veteran submitted a substantive appeal with respect to entitlement to an increased rating for his cervical spine disorder.  In December 2017, the Veteran submitted a substantive appeal with respect to entitlement to service connection for a sleep disorder and a psychiatric disorder, and an earlier effective date for the increased rating for headaches.  VA's Veterans Appeals Control and Locator System (VACOLS), which is an automated database for tracking appeals, reflects that the appeals for those issues are currently located in the advance file.  These 2017 appeals have not been formally placed on the Board's docket.  Moreover, the Board is required by statute to adjudicate cases in docket order, except for certain situations set forth under 38 U.S.C.A. § 7107.  As these appeals are not yet ready for adjudication under docket order requirements, the Board is prohibited from issuing a decision on the other issues on appeal.  Accordingly, any additional appeals when certified to the Board will remain pending at the Board and will be addressed in a separate decision in docket order.


FINDINGS OF FACT

1.  Prior to October 4, 2017, the evidence is at least in relative equipoise that the Veteran's thoracolumbar spine disorder has been manifested by guarding severe enough to result in an abnormal gait.

2.  Since October 4, 2017, the Veteran's thoracolumbar spine disorder has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine, or by incapacitating episodes of at least six weeks during a 12-month period.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, prior to October 4, 2017, the criteria for a rating of 20 percent, but no higher, for the Veteran's thoracolumbar spine disorder (other than separately evaluated neurologic impairments) have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235- 5243 (2017).

2.  Since October 4, 2017, the criteria for a rating in excess of 40 percent for the Veteran's thoracolumbar spine disorder (other than separately evaluated neurologic impairments) have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235- 5243.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board.").

VA fulfilled its duty to assist the Veteran in obtaining relevant evidence to substantiate his claim and by providing VA examinations in March 2009 and October 2017.  The Board finds substantial compliance with its prior remand directives for the issue being adjudicated herein.  In this respect, the AOJ obtained updated VA treatment records, private medical records, and obtained a VA examination that addressed the questions posed by the Board and is adequate for adjudication.  Concerning the limitation of motion in the Veteran's thoracolumbar spine, the Board acknowledges the holding in Correia v. McDonald, 28 Vet. App. 158 (2016) which held that, under 38 C.F.R. § 4.59, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Board further acknowledges the holding in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) requiring the examiner to ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-of a Veteran's flares by alternative means.  During the October 2017 VA examination, the examiner addressed passive and non-weight bearing range of motion testing.  Additionally, the Veteran has been awarded the maximum schedular rating for his thoracolumbar disorder based on range of motion of the thoracolumbar spine.   Therefore, the Board finds that an additional examination is not warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (consideration of 4.40 and 4.45 is unnecessary where an appellant is in receipt of the maximum rating for limitation of motion).

Hence, VA has fulfilled its duty to assist the Veteran, and adjudication of the appeal, at this juncture, without directing or accomplishing any additional development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Increased Rating for the Thoracolumbar Spine Disorder

The Veteran is service-connected for a thoracolumbar spine disorder, rated as 10 percent disabling prior to October 4, 2017, and 40 percent disabling thereafter.  He has a diagnosis of degenerative disc disease of the thoracolumbar spine and intervertebral disc syndrome (IVDS).  The Board notes that the Veteran is also service-connected for radiculopathy of the bilateral lower extremities associated with his thoracolumbar disorder.  The radiculopathy is not an issue on appeal. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Relevant regulations do not require that all cases show all findings specified by the Schedule; however, findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7, 4.21.
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In establishing an appropriate initial assignment of a disability rating, the proper scope of evidence includes all medical evidence submitted in support of the veteran's claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability rating has been challenged or appealed, it is possible for a veteran to receive a staged rating.  A staged rating is an award of separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's thoracolumbar spine disorder has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, and is therefore evaluated under the General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward thoracolumbar flexion not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent disability rating is warranted upon evidence of forward thoracolumbar flexion not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Forward thoracolumbar flexion to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine is rated as 40 percent disabling.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, Plate V.

Further, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note 1 to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 reads that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

For VA purposes, the term IVDS includes diagnostic terminology such as slipped or herniated disc, ruptured disc, prolapsed disc, bulging or protruding disc, degenerative disc disease, discogenic pain syndrome, herniated nucleus pulposus and pinched nerve.  M21-1, III.iv.4.A.3.a.

According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating contemplates incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note 1 reads that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

A.  Thoracolumbar Disorder prior to October 4, 2017

The Veteran was treated for low back pain while in service.  See, e.g., August 2008 Private Medical Records.  In March 2009, he underwent a pre-discharge examination relating to his claim of entitlement to service connection for a thoracolumbar disorder, among other issues.  During the examination, the Veteran reported experiencing pain, muscle spasms, and loss of range of motion because of his low back condition.  He reported that the condition had not resulted in incapacitation, but did limit his physical activities.  Upon examination, the examiner noted no evidence of radiating pain on movement; no muscle spasms; and no tenderness.  The thoracolumbar range of motion was forward flexion to 90 degrees; extension to 30 degrees; bilateral rotation to 30 degrees; and bilateral flexion to 30 degrees.  His combined range of motion was 240 degrees.  There was no ankylosis of the lumbar spine, and no additional limitations due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner found no signs of IVDS.  

In November 2009 and April 2011, the Veteran sought VA emergency room care for low back pain, among other issues.  Throughout the relevant time period, he continued to seek VA treatment for low back pain.  See, e.g., May 2013 VA Treatment Records.  He also sought private medical treatment for low back pain.  See, e.g., February 2012, and August 2009 Private Medical Records.  September 2012 private medical records reflect that the Veteran had low back pain and an antalgic gait.

During a March 2016 VA examination for peripheral nerve disorders, the examiner indicated that the Veteran had an antalgic gait due to low back pain.  May 2016 private medical records reflect that, upon examination, the Veteran had "normal range of motion" of the thoracic and lumbar spine and a normal gait.  However, those treatment records also reflect lumbar tenderness to palpation, "decreased extension lumbar spine with pain," and "decreased flexion lumbar spine with pain."   

Shortly thereafter, the Veteran had bilateral amputation below the knees as a result of other disorders.  See, e.g., October 2016 VA Treatment Records.

December 2008 Lay Statements reflect observations that low back pain prevented the Veteran from walking, sitting, or standing for long periods of time, and limited his physical activities.  Additionally, during the relevant time period, the Veteran described low back pain that limited his physical activity.  See, e.g., May 2016 Veteran Statement.  The Veteran and his friends are competent to report experiencing and observing these symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the statements to be probative.

During the relevant time period, the evidence is at least in relative equipoise that the Veteran's low back pain resulted in an abnormal gait.  Some VA and private treatment records reflect an antalgic gait, and lay and Veteran statements describe problems with walking and physical activity due to low back pain.  Resolving reasonable doubt in the Veteran's favor, prior to October 4, 2017, the Veteran's thoracolumbar disorder warrants a rating of 20 percent disabled.  

Prior to October 4, 2017, the evidence does not reflect forward flexion of the thoracolumbar spine of 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of at least four weeks during a 12-month period.  In the absence of such evidence, a rating in excess of 20 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235- 5243.




B.  Thoracolumbar Disorder since October 4, 2017

During an October 4, 2017, VA examination, the Veteran was diagnosed with thoracolumbar degenerative disc disease and IVDS.  The thoracolumbar range of motion was forward flexion to 40 degrees; extension to 5 degrees; right lateral rotation to 10 degrees; left lateral rotation to 25 degrees; right lateral flexion to 25 degrees; and left lateral flexion to 30 degrees.  His combined range of motion was 135 degrees.  After three repetitions, the range of motion was forward flexion to 25 degrees; extension to five degrees; right lateral rotation to zero degrees; left lateral rotation to 15 degrees; right lateral flexion to 25 degrees; and left lateral flexion to 30 degrees.  After three repetitions, the combined range of motion was 100 degrees.  The examiner noted that the abnormal range of motion from pain decreases the Veteran's ability to do household chores.  The examiner also noted evidence of pain with weight bearing and tenderness in the lumbar region.  The examiner noted no guarding or muscle spasms, and no ankylosis of the thoracolumbar spine.   Additionally, the Veteran had not had incapacitating episodes requiring physician prescribed bedrest in the past 12 months.  

As noted above, lay and Veteran statements provided probative evidence of the symptoms of the Veteran's thoracolumbar disorder.  To the extent the Veteran argues his symptomatology is more severe, his statements must be weighed against other evidence of record.  Here, the Board finds the specific examination finding of the October 2017 VA examiner to be of greater probative weight than the Veteran's more general lay assertions.

In the absence of evidence of unfavorable ankylosis of the thoracolumbar spine or incapacitating episodes of at least six weeks during a 12-month period, a rating in excess of 40 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235- 5243.

      (CONTINUED ON NEXT PAGE)



ORDER

Prior to October 4, 2017, entitlement to an evaluation of 20 percent for a thoracolumbar disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.

Since October 4, 2017, entitlement to an evaluation in excess of 40 percent for a thoracolumbar disorder is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


